Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 22-24 are objected to because of the following informalities:  “the apparatus of claim 1” should read “the apparatus of claim 12”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12, 13, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kikuchi et al. (US 2014/0027197), hereinafter Kikuchi.
Regarding claim 12, Kikuchi (Figures 2 and 3) teaches an apparatus (joint 21) for connecting an electric machine (electric motor 16) and a worm for an electric power steering system, comprising: an electric machine, an electric machine shaft (rotary shaft 20) connected to the electric machine, the electric machine shaft including an end, a first mounting flange (body 27) disposed on the end of the electric machine shaft, a worm operatively connected to first end portion 18a), a second mounting flange (circular flange 26) disposed on the end of the worm, and a disk (elastic member 24) disposed between the first mounting flange and the second mounting flange (paragraphs [0023-0025]).
Regarding claim 13, Kikuchi (Figure 3) teaches that the apparatus includes only one disk between the first mounting flange and the second mounting flange.
Regarding claim 22, Kikuchi (Figure 3) teaches the apparatus of claim 1 wherein the disk is one of circular, triangular, square, polygonal, and circular with a central hole.
Regarding claim 24, Kikuchi teaches all the limitations as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2014/0027197) in view of Martin (US 2,879,650 A).
Regarding claim 14, Kikuchi teaches the apparatus of claim 13. However, Kikuchi does not teach that the disk includes a first through-hole and a second through-hole, a first bolt disposed through the first mounting flange and the first through-hole, connecting the disk to the electric machine shaft, and a second bolt disposed through the second mounting flange and the second through-hole, connecting the disk to the worm.
Martin (Figures 2-5) teaches a disk (intermediate metallic coupling ring or annulus 31) includes a first through-hole and a second through-hole (a series of angularly spaced , a first bolt (six bolts 40) disposed through the first mounting flange (coupling flange 16) and the first through-hole, connecting the disk to one shaft, and a second bolt (six bolts 40') disposed through the second mounting flange (coupling flange 17) and the second through-hole, connecting the disk to the second shaft.
It would have been obvious to one of ordinary skill, in the art at the time of the invention, to modify Kikuchi device, in view of Martin, with a disk that includes a first through-hole and a second through-hole, a first bolt disposed through the first mounting flange and the first through-hole, connecting the disk to the electric machine shaft, and a second bolt disposed through the second mounting flange and the second through-hole, connecting the disk to the worm. Doing so would provide improved flexible coupling parts which is connected with the right hand coupling disk by a right hand set of rubber bushed coupling bolts, and which is connected with the left hand coupling flange by a left hand set of rubber bushed coupling bolts. Additionally, the provision of two sets of pockets which are in alternately offset relation in the opposite faces of this intermediate coupling ring, one set of pockets receiving the inner ends of the right hand set of coupling bolts and the other set of pockets receiving the inner ends of the left hand set of coupling bolts. By having this alternately offset relation of pockets, the overall length of the flexible coupling is substantially reduced. Also, by virtue of this alternately offset relation of pockets, the point of flexure between the intermediate coupling ring and the right hand set of coupling bolts is approximately in the same transverse plane as the point of flexure between the intermediate coupling ring and the left hand set of coupling bolts. These two points of flexure act in series in the coupling, thus accommodating substantial degrees of misalignment and of torsional flexure between the two shafts.

Regarding claim 16, the combination of Kikuchi in view of Martin further teaches a hollow tubular rubber component (conical rubber bushings 44, 45, 44’ and 45’) disposed in each of the through-holes.

Claims 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2014/0027197) in view of  Huber et al. (US 10,794,429 B2), hereinafter Huber.
Regarding claim 17, Kikuchi teaches the apparatus of claim 12. However, Kikuchi does not teach two disks between the first mounting flange and the second mounting flange.
Huber (Figure 1) teaches two disks (first thread-reinforced joint mechanism 16 and second thread-reinforced joint mechanism 20) between the first mounting flange (first flange 12) and the second mounting flange (second flange 14).
It would have been obvious to one of ordinary skill, in the art at the time of the invention, to modify Kikuchi device, in view of Huber, with two disks between the first mounting flange and the second mounting flange. Doing so would provide a coupling device that is “electrically insulating, so that no electric current can flow or be conducted via the coupling device. As a result, unlike the prior art, an electrically insulating roller bearing on the motor can be omitted” (Huber; Col. 4, lines 18-22). Additionally, the thread-reinforcement of the joint mechanisms results in increased tensile strength, so substantially less installation space is required for the thread-reinforced joint mechanism and hence the coupling devices as a whole in order to achieve a design of equal strength (Huber; Col. 4, lines 27-31).
screws 22) disposed through the first mounting flange and the first through-hole, connecting the first disk to the electric machine shaft, and a second one of the two disks is disposed adjacent to the worm and provided with a second through-hole, and a second bolt (screws 26) disposed through the second mounting flange and the second through-hole, connecting the second disk to the worm (see Huber Figures 1-4).
Regarding claim 19, the combination of Kikuchi in view of Huber further teaches that the two disks are connected together using a third bolt (screws 24 and 30; see Huber Figures 1-4, Col. 16, lines 44-51).
Regarding claim 20, the combination of Kikuchi in view of Huber further teaches that the first through-hole is at least three in number and the second through-hole is at least three in number (see Huber Figures 1-4).
Regarding claim 21, the combination of Kikuchi in view of Huber further teaches a hollow tubular rubber component (elastic member 62) disposed in each of the through-holes (Huber teaches that the elastic member can be made of rubber; Figure 4, Col. 10, lines 2-4).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi et al. (US 2014/0027197) in view of Asa (US 6,440,000 B1).
Kikuchi teaches the apparatus of claim 13. However, Kikuchi does not teach that the disk is about 0.5 mm - 5 mm thick. Asa teaches that the disk (bending plate 23) may be smaller than 0.6 mm or 0.8 mm. Asa further teaches the thickness of the disc may be between 0.2 and 0.6 mm (Figure 3, Col. 2, lines 43-50, Col. 4, lines 10-18). Asa does not explicitly disclose the disk is about 0.5 mm - 5 mm thick.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO 892 teach connection devices of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/H.S./            Examiner, Art Unit 3611                        

/MINNAH L SEOH/            Supervisory Patent Examiner, Art Unit 3611